JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s order filed February 12, 2009, be affirmed. The district court properly dismissed the complaint challenging the State Department’s listing of a particular Lebanese television station as a terrorist organization, because only an entity designated as a terrorist organization may seek judicial review of that designation and such review may be had only in the United States Court of Appeals for the District of Columbia Circuit. See 8 U.S.C. § 1189(c); see also Chai v. Department of State, 466 F.3d 125 (D.C.Cir.2006) (addressing statutory claim of wrongful designation as terrorist organization). Because appellant lacked standing and brought suit in the wrong court, his complaint was appropriately dismissed.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.